OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE. ALDBEY,
CON LA CUAL ESTÁ CONEORME EL JUEZ ASOCIADO gB. WOLF.
Aunque la apelante contestó la demanda de desahucio ale-gando que era dueña de la casa objeto del juicio por corres-ponderle una mitad por haber sido construida por Pablo Figueroa con dinero de ambos obtenido en la sociedad civil industrial de ganancias que con ella tenía constituida y la otra mitad por cesión que le hizo una hija natural de su socio, sin embargo la prueba no demostró la existencia de contrato alguno de sociedad civil industrial de ganancias sino sola-mente que la apelante y Pablo Figueroa vivieron en concu-binato durante el cual fue construida la casa por Pablo Figueroa.
Como la demandada apelante y Pablo Figueroa no eran socios en virtud de ningún contrato de sociedad autorizado por los códigos de esta isla y como el concubinato no crea la sociedad legal de gananciales establecida solamente para los matrimonios, el hecho de que la demandada y Pablo Figueroa vivieran juntos por muchos años, con mutua ayuda, aportando cada uno‘para ambos el esfuerzo de su trabajo y que durante esa vida común fuera construida la casa con recursos de ambos no convertía a la demandada Juana Ca-nales en dueña de una mitad de dicha casa y, por tanto, no es obstáculo para detener la acción de desahucio ejercitada en este caso. . En cnanto a que fuera dueña de la otra mitad por cesión que le hiciera una hija natural de Pablo Figueroa no se presentó prueba alguna sobre ese extremo.
Por lo expuesto, debió ser confirmada la sentencia inferior que declaró con lugar la demanda de desahucio.
Estoy autorizado para decir que el juez asociado Sr, Wolf está conforme con esta opinión disidente.